Citation Nr: 1456176	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  09-15 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for right foot disability.

3.  Entitlement to a compensable disability rating for loss of sensation to the right side of the mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 2000 to December 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Regional Office (RO) in St. Louis, Missouri.  In April 2012, the Veteran failed to appear for a Travel Board hearing for which he was notified in February 2012.  He has not requested a new hearing or shown good cause for his failure to appear; therefore, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(d) (2014).  The matter is currently under the jurisdiction of the Chicago RO.  

As originally developed for appeal, the Veteran's claim included the additional issue of entitlement to service connection for mechanical back pain syndrome.  During the pendency of the appeal, the RO granted service connection for lumbar degenerative disc disease with spondylolitic disc bulge, L4-5.  See Rating Decision dated July 25, 2011.  The Veteran has not initiated an appeal with respect to the initial rating or effective date assigned for the now service-connected disability and has provided no additional argument.  Thus, this issue is not currently before the Board in appellate status, and consideration herein is limited to only those issues listed on the first page of this decision

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for right ankle and right foot disabilities on a secondary basis based on his belief that they were caused, or made worse, by his service-connected right knee disability.  See VA Form 21-4138, received in June 2007.  The Board finds that the evidence currently of record is insufficient to decide these claims and that further evidentiary development is therefore needed before a decision can be reached on the merits. 

The evidence of record shows that when examined by VA in May 2007, the examiner acknowledged the Veteran's complaints of right ankle weakness, instability, and swelling were suggestive of lateral instability, lateral gutter synovitis or Bassett's lesion.  However he ultimately concluded that because physical examination of the right ankle was unremarkable, he could not establish a definite diagnosis.  The examiner then went on to state that low grade lateral instability of the ankle is very difficult to demonstrate on physical examination and that should the Veteran subsequently fail to respond to conservative care, additional testing and/or treatment should be conducted.  He opined that the prognosis for the Veteran's right ankle condition was "guarded."  

With regard to the right foot, the examiner noted that the only reference to a condition involving the Veteran's feet was in service treatment records which show evaluation of some swelling of the toes on the right foot.  On examination there were no unusual shoe wear patterns or plantar callosities. 

In this case, the Board therefore finds that a medical opinion is needed addressing the etiology and onset of any currently diagnosed right ankle or right foot disability, to include whether such is proximately due to the Veteran's service-connected right knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a nonservice-connected disability by a service-connected disability).

The Veteran is also seeking an increased disability rating for his service-connected loss of sensation to the right side of the mandible.  

A review of the claims folder reveals that the Veteran has not been afforded a pertinent VA examination since May 2007, more than 7 years ago.  Indeed, the principal purpose of those examinations was to determine the etiology of the Veteran's loss of sensation to the mandibular right side).  In other words it was not necessarily performed with the purpose of providing the findings required to accurately rate the disorder.

Unfortunately since the 2007 VA examination there is very little evidence in the claims file which adequately describes the nature and extent of the Veteran's right mandible disability.  That notwithstanding, the Board also notes that the Veteran is considered competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  As there may have been significant changes since then, and to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, a more contemporaneous medical examination is in order.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folders (as appropriate) copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for his right ankle, right foot, and right mandible disorders that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Then, schedule the Veteran for appropriate VA examinations.  The claims folder must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner(s) should set forth all examination findings, together with the rationale for the comments and opinions expressed.

With respect to the right foot and right ankle disabilities, the examiner should:

Clearly identify all right foot and right ankle disabilities and provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater), that any diagnosed right foot disability or right ankle disability (including lateral instability, lateral gutter synovitis or Bassett's lesion) is caused by, secondary to or aggravated by any other disability from which he currently suffers including service-connected patellofemoral syndrome with chondromalacia of the right knee and lumbar disc disease with disc bulge at L4-5.  If aggravation is found, the examiner should identify the baseline level of severity of the right foot or right ankle disability to the extent possible.  In other words, he or she should try to quantify the amount of additional disability the Veteran now has, above and beyond that which he had prior to the aggravation.  If no causation or aggravation is found, the examiner should specifically indicate so and explain why that is.

If any diagnosed right foot or right ankle disability cannot be regarded as having been aggravated by the Veteran's service connected right knee disability, including lateral instability, lateral gutter synovitis or Bassett's lesion, the examiner should then address whether it at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service or is otherwise related to service.  If any diagnosed right foot and right ankle disability cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so and explain why that is.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

In providing an opinion, the examiner is asked to carefully consider the objective medical findings in the service treatment records.  He/she is also advised that the Veteran is competent to report his symptoms, and that any assertions of right foot and right ankle problems during and since service must be considered in formulating the requested opinion.  The examiner should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning right foot and right ankle problems since service. 

The conclusions of the examiner should reflect review of the claims folder, and the discussion of pertinent evidence.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

With respect to the service-connected loss of sensation to the right mandible disability, the examiner should:

Comment on all neurological manifestations attributable to the Veteran's loss of sensation to the right side of the mandible.  He/she should then indicate whether such symptoms are best described as (i) moderate incomplete paralysis of the glossopharyngeal nerve; (ii) severe incomplete paralysis; or (iii) complete paralysis. 

The examiner should also provide an opinion as to the effect that the service-connected loss of sensation to the right side of the mandible has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should indicate whether the disability causes marked interference with his employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

